


110 HR 3846 IH: Youth

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3846
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Scott of Virginia
			 (for himself, Ms. Norton,
			 Mr. Davis of Illinois,
			 Mr. Kennedy,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Hastings of Florida,
			 Ms. Corrine Brown of Florida, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for evidence-based and promising practices
		  related to juvenile delinquency and criminal street gang activity prevention
		  and intervention to help build individual, family, and community strength and
		  resiliency to ensure that youth lead productive, safe, healthy, gang-free, and
		  law-abiding lives.
	
	
		1.Short titleThis Act may be cited as the Youth
			 Prison Reduction through Opportunities, Mentoring, Intervention, Support, and
			 Education Act or the Youth
			 PROMISE Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Findings.
				Title I—Federal coordination of local and tribal juvenile justice
				information and efforts
				Sec. 101. PROMISE Advisory Panel.
				Sec. 102. Geographic assessment of resource
				allocation.
				Title II—PROMISE Grants
				Sec. 200. Purposes.
				Subtitle A—PROMISE Assessment and Planning grants
				Sec. 201. PROMISE Assessment and Planning grants
				authorized.
				Sec. 202. PROMISE Coordinating Councils.
				Sec. 203. Needs and strengths assessment.
				Sec. 204. PROMISE Plan components.
				Sec. 205. Authorization of appropriations.
				Subtitle B—PROMISE Implementation grants
				Sec. 211. PROMISE Implementation grants authorized.
				Sec. 212. PROMISE Implementation grant application
				requirements.
				Sec. 213. Grant award guidelines.
				Sec. 214. Reports.
				Sec. 215. Authorization of appropriations.
				Subtitle C—General PROMISE grant provisions
				Sec. 221. Non-supplanting clause.
				Sec. 222. Grant application review panel.
				Sec. 223. Evaluation of PROMISE grant programs.
				Title III—PROMISE Research Centers
				Sec. 301. Establishment of National Center for Juvenile Justice
				Proven Practices Research.
				Sec. 302. Grants for Regional Research Proven Practices
				Partnerships.
				Title IV—YOUTH–ORIENTED POLICING SERVICES
				Sec. 401. Purpose.
				Sec. 402. Grants to State, local, and tribal law enforcement
				agencies to hire and train youth-oriented policing officers.
				Sec. 403. Establishment of Center for Youth-Oriented
				Policing.
				Sec. 404. Definitions.
				Sec. 405. Authorization of appropriations.
				Title V—Additional improvements to juvenile justice
				Sec. 501. Youth Victim and Witness Assistance
				Program.
					Sec. 31707. Authorization of
				  appropriations.
				Sec. 502. Reauthorization of Juvenile Accountability Block
				Grants.
			
		3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Office of Juvenile Justice and Delinquency
			 Prevention.
			(2)CommunityThe
			 term community means a unit of local government or an Indian
			 Tribe, or part of such a unit or Tribe, as determined by such a unit or Tribe
			 for the purpose of applying for a grant under this Act.
			(3)Designated
			 geographic areaThe term
			 designated geographic area means a 5-digit postal ZIP Code
			 assigned to a geographic area by the United States Postal Service.
			(4)Evidence-basedThe
			 term evidence-based, when used with respect to a practice relating
			 to juvenile delinquency and criminal street gang activity prevention and
			 intervention, means a practice (including a service, program, or strategy) that
			 has statistically significant juvenile delinquency and criminal street gang
			 activity reduction outcomes when evaluated by—
				(A)an experimental
			 trial, in which participants are randomly assigned to participate in the
			 practice that is the subject of the trial; or
				(B)a
			 quasi-experimental trial, in which the outcomes for participants are compared
			 with outcomes for a control group that is made up of individuals who are
			 similar to such participants.
				(5)InterventionThe
			 term intervention means the provision of programs and services
			 that are supported by research, are evidence-based or promising practices, and
			 are provided to youth who are involved in, or who are identified by
			 evidence-based risk assessment methods as being at high risk of continued
			 involvement in, juvenile delinquency or criminal street gangs, as a result of
			 indications that demonstrate involvement with problems such as truancy,
			 substance abuse, mental health treatment needs, or siblings who have had
			 involvement with juvenile or criminal justice systems.
			(6)Juvenile
			 delinquency and criminal street gang activity preventionThe term
			 juvenile delinquency and criminal street gang activity prevention
			 means the provision of programs and resources to children and families who have
			 not yet had substantial contact with criminal justice or juvenile justice
			 systems, that—
				(A)are designed to
			 reduce potential juvenile delinquency and criminal street gang activity risks;
			 and
				(B)are evidence-based
			 or promising educational, health, mental health, school-based, community-based,
			 faith-based, parenting, job training, social opportunities and experiences, or
			 other programs, for youth and their families, that have been demonstrated to be
			 effective in reducing juvenile delinquency and criminal street gang activity
			 risks.
				(7)PromisingThe
			 term promising, when used with respect to a practice relating to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention, means a practice that is not evidence-based, but—
				(A)that has outcomes
			 from an evaluation that demonstrate that such practice reduces juvenile
			 delinquency and criminal street gang activity; or
				(B)about which a study is being conducted to
			 determine if such practice is evidence-based.
				(8)YouthThe
			 term youth means—
				(A)an individual who
			 is 18 years of age or younger; or
				(B)in any State in
			 which the maximum age at which the juvenile justice system of such State has
			 jurisdiction over individuals exceeds 18 years of age, an individual who is
			 such maximum age or younger.
				4.FindingsThe Congress finds as follows:
			(1)Youth gang crime
			 has taken a toll on a number of urban communities, and senseless acts of
			 gang-related violence have imposed economic, social, and human costs.
			(2)The use of a wide
			 range of evidence-based and promising programs, integrated into a
			 youth-oriented community system of care, has been demonstrated to reduce youth
			 violence, delinquency, and crime risks, as well as criminal justice, public
			 assistance, victim assistance, and other costs.
			(3)Coordinated
			 efforts of stakeholders in the juvenile justice system in a local community,
			 together with other organizations and community members concerned with the
			 safety and welfare of children, have a strong record of demonstrated success in
			 reducing the impact of youth and gang-related crime and violence, as
			 demonstrated in Boston, Massachusetts, Chicago, Illinois, Richmond, Virginia,
			 Los Angeles, California, and other communities.
			(4)Investment in
			 prevention and intervention programs for children and youth, including quality
			 early childhood programs, comprehensive evidence-based school, after school,
			 and summer school programs, mentoring programs, mental health and treatment
			 programs, evidence-based job training programs, and alternative intervention
			 programs, has been shown to lead to decreased youth arrests, decreased
			 delinquency, lower recidivism, and greater financial savings from an
			 educational, economic, social, and criminal justice perspective.
			(5)Criminal justice
			 costs have become burdensome in many States and cities, requiring reductions in
			 vital educational, social, welfare, mental health, and related services.
			(6)Targeting
			 interventions at special youth risk groups and focusing upon relatively
			 low-cost interventions increases the probability of fiscal benefit.
			(7)Savings achieved
			 through early intervention and prevention are significant, especially when
			 non-criminal justice social, educational, mental health, and economic outcomes
			 are considered.
			(8)Evidence-based
			 intervention treatment facilities have been shown to reduce youth delinquency
			 and to be cost-effective.
			(9)The prevention of
			 child abuse and neglect can help stop a cycle of violence and save up to $5.00
			 for every $1.00 invested in preventing such abuse and neglect.
			(10)Quality early
			 childhood education programs have been demonstrated to help children start
			 school ready to learn and to reduce delinquency and criminal street gang
			 activity risks.
			(11)Evidence-based
			 mentoring programs have been shown to prevent youth drug abuse and
			 violence.
			(12)Evidence-based
			 school-based comprehensive instructional programs that pair youth with
			 responsible adult mentors have been shown to have a strong impact upon
			 delinquency prevention.
			(13)After-school
			 programs that connect children to caring adults and that provide constructive
			 activities during the peak hours of juvenile delinquency and criminal street
			 gang activity, between 3:00 and 6:00 in the afternoon, have been shown to
			 reduce delinquency and the attendant costs imposed on the juvenile and criminal
			 justice systems.
			(14)States with
			 higher levels of educational attainment have been shown to have crime rates
			 lower than the national average. Researchers have found that a 5 percent
			 increase in male high school graduation rates would produce an annual savings
			 of almost $5,000,000,000 in crime-related expenses.
			(15)Therapeutic
			 programs that engage and motivate high-risk youth and their families to change
			 behaviors that often result in criminal activity have been shown to
			 significantly reduce recidivism among juvenile offenders, and significantly
			 reduce the attendant costs of crime and delinquency imposed upon the juvenile
			 and criminal justice systems.
			(16)Comprehensive
			 programs that target kids who are already serious juvenile offenders by
			 addressing the multiple factors in peer, school, neighborhood, and family
			 environments known to be related to delinquency can reduce recidivism among
			 juvenile offenders and save the public significant economic costs.
			(17)There are many
			 alternatives to incarceration of youth that have been proven to be more
			 effective in reducing crime and violence at the National, State, local, and
			 tribal levels, and the failure to provide for such effective alternatives is a
			 pervasive problem that leads to increased youth, and later adult, crime and
			 violence.
			(18)Drug- and
			 alcohol-dependent youth, and youth dually diagnosed with addiction and mental
			 health disorders, are more likely to become involved with the juvenile justice
			 system than youth without such risk factors, absent appropriate prevention and
			 intervention services.
			(19)Research funded by
			 the Department of Justice indicates that gang-membership is short-lived among
			 adolescents. With very few youth remaining gang-involved throughout their
			 adolescent years, ongoing opportunities for intervention exist.
			(20)Excessively
			 punitive juvenile justice policies, including over-reliance on incarceration
			 and confinement of youth, particularly in the early stages of delinquent
			 behavior and for non-violent delinquent behavior, have been shown to increase
			 long-term crime risks.
			(21)Children of color
			 are over-represented relative to the general population at every stage of the
			 juvenile justice system.
			(22)The rise in
			 homicides in several cities in recent years followed declines in Federal
			 funding provided for law enforcement, educational, health and mental health,
			 social services, and other support to localities for youth, their families, and
			 other community-oriented programs and approaches.
			(23)Direct
			 expenditure for jails and prisons, correctional personnel, prosecution, and law
			 enforcement strategies that lead to increased incarceration have been steadily
			 increasing. In fiscal year 2005, Federal, State, and local governments spent an
			 estimated $204,000,000,000 for police protection, corrections, and judicial
			 expenses, a 5.5 percent increase over the previous year.
			IFederal
			 coordination of local and tribal juvenile justice information and
			 efforts
			101.PROMISE
			 Advisory Panel
				(a)Organization of
			 State advisory group member representativesSection 223(f) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)) is
			 amended—
					(1)by
			 striking paragraph (1) and inserting the following:
						
							(1)Organization of
				state advisory group member representativesThe Administrator
				shall provide technical and financial assistance to a nonpartisan, nonprofit
				organization that is described in section 501(c)(3) of the Internal Revenue
				Code of 1986, to assist such organization in carrying out the functions
				specified in paragraph (2). To receive such assistance, an organization
				shall—
								(A)be governed by individuals who—
									(i)have been appointed
				by a chief executive of a State to serve as a State advisory group member under
				subsection (a)(3); and
									(ii)are elected to
				serve as a governing officer of such organization by a majority of the Chairs
				(or Chair-designees) of all such State advisory groups;
									(B)include member
				representatives from a majority of such State advisory groups, who shall be
				representative of regionally and demographically diverse States and
				jurisdictions; and
								(C)annually seek
				appointments by the chief executive of each State of one State advisory group
				member and one alternate State advisory group member from each such State to
				implement the advisory functions specified in subparagraphs (D) and (E) of
				paragraph (2), including serving on the PROMISE Advisory Panel, and make a
				record of any such appointments available to the
				public.
								;
				and
					(2)in paragraph (2),
			 by amending subparagraph (D) to read as follows:
						
							(D)advising the
				Administrator with respect to particular functions or aspects of the work of
				the Office, and appointing a representative, diverse group of members of such
				organization under paragraph (1) to serve as an advisory panel of State
				juvenile justice advisors (referred to as the PROMISE Advisory
				Panel) to carry out the functions specified in subsection (g);
				and
							.
					(b)PROMISE Advisory
			 PanelSection 223 of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5633) is further amended by adding at the end
			 the following new subsection:
					
						(g)PROMISE advisory
				panel
							(1)FunctionsThe
				PROMISE Advisory Panel required under subsection (f)(2)(D) shall—
								(A)assess successful
				evidence-based and promising practices related to juvenile delinquency and
				criminal street gang activity prevention and intervention carried out by
				PROMISE Coordinating Councils under such Act;
								(B)provide the Administrator with a list of
				individuals who have experience in administering or evaluating practices that
				serve youth involved in, or at risk of involvement in, juvenile delinquency and
				criminal street gang activity, from which the Administrator shall select
				individuals who shall—
									(i)provide to the Administrator peer reviews
				of applications submitted by units of local government and Indian tribes
				pursuant to title II of such Act, to ensure that such applications demonstrate
				a clear plan to—
										(I)serve youth as
				part of an entire family unit; and
										(II)coordinate the
				delivery of service to youth among agencies; and
										(ii)advise the
				Administrator with respect to the award and allocation of PROMISE Planning
				grants to local and tribal governments that develop PROMISE Coordinating
				Councils, and of PROMISE Implementation grants to such PROMISE Coordinating
				Councils, pursuant to title II of such Act;
									(C)develop performance standards to be used to
				evaluate programs and activities carried out with grants under title II of the
				Youth PROMISE Act, including the evaluation of changes achieved as a result of
				such programs and activities related to decreases in juvenile delinquency and
				criminal street gang activity, including—
									(i)prevention of involvement by at-risk youth
				in juvenile delinquency or criminal street gang activity;
									(ii)diversion of
				youth with a high risk of continuing involvement in juvenile delinquency or
				criminal street gang activity; and
									(iii)financial savings from deferred or
				eliminated costs, or other benefits, as a result of such programs and
				activities, and the reinvestment by the unit or Tribe of any such savings;
				and
									(D)provide the Center for Youth-oriented
				Policing with a list of individuals the Panel recommends for membership on the
				Youth-oriented Policing Services Advisory Board, pursuant to section 403(c) of
				the Youth PROMISE Act.
								(2)Annual
				reportNot later than 18 months after the date of the enactment
				of the Youth PROMISE Act, and annually thereafter, the PROMISE Advisory Panel
				shall prepare a report containing the findings and determinations under
				paragraph (1)(A) and shall submit such report to Congress, the President, the
				Attorney General, and the chief executive and chief law enforcement officer of
				each State, unit of local government, and Indian
				Tribe.
							.
				(c)Authorization of
			 appropriationsSection
			 299(a)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42
			 U.S.C. 5671(a)(1)) is amended to read as follows:
					
						(1)There are authorized to be appropriated to
				carry out this title—
							(A)$6,800,000 for
				fiscal year 2009;
							(B)$7,800,000 for
				fiscal year 2010;
							(C)$8,800,000 for
				fiscal year 2011;
							(D)$11,000,000 for
				fiscal year 2012; and
							(E)$13,600,000 for
				fiscal year
				2013.
							.
				102.Geographic
			 assessment of resource allocation
				(a)Grant for
			 collection of data To determine needSubject to the availability
			 of appropriations, the Administrator shall award a grant, on a competitive
			 basis, to an organization to—
					(1)collect and
			 analyze data related to the existing juvenile delinquency and criminal street
			 gang activity prevention and intervention needs and resources in each
			 designated geographic area;
					(2)use the data
			 collected and analyzed under
			 paragraph (1) to compile a list of
			 designated geographic areas that are in need of resources to carry out juvenile
			 delinquency and criminal street gang activity prevention and intervention;
					(3)use the data collected and analyzed under
			 paragraph (1) to rank such areas in
			 descending order by the amount of need for resources to carry out juvenile
			 delinquency and criminal street gang activity prevention and intervention,
			 ranking the area with the greatest need for such resources highest; and
					(4)periodically
			 update the list under
			 paragraph (2) and the rankings under
			 paragraph (3) as the Administrator
			 determines to be appropriate.
					(b)Data
			 sourcesIn compiling such list and determining such rankings, the
			 organization shall collect and analyze data relating to juvenile delinquency
			 and criminal street gang activity prevention and intervention—
					(1)using the
			 geographic information system and web-based mapping application known as the
			 Socioeconomic Mapping and Resource Topography (SMART) system;
					(2)from the
			 Department of Health and Human Services, the Department of Labor, the
			 Department of Housing and Urban Development, and the Department of Education;
			 and
					(3)from the annual KIDS Count Data Book and
			 other data made available by the KIDS Count initiative of the Annie E. Casey
			 Foundation.
					(c)Use of data by
			 the AdministratorThe list and rankings required by this section
			 shall be provided to the Administrator to be used to provide funds under this
			 Act in the most strategic and effective manner to ensure that resources and
			 services are provided to youth in the communities with the greatest need for
			 such resources and services.
				(d)Limitation on
			 use of collected dataThe information collected and analyzed
			 under this section may not be used for any purpose other than to carry out the
			 purposes of this Act. Such information may not be used for any purpose related
			 to the investigation or prosecution of any person, or for profiling of
			 individuals based on race, ethnicity, socio-economic status, or any other
			 characteristic.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of the fiscal years 2009 through
			 2011.
				IIPROMISE
			 Grants
			200.PurposesThe purposes of the grant programs
			 established under this title are to—
				(1)enable local and
			 tribal communities to assess the unmet needs of youth who are involved in, or
			 are at risk of involvement in, juvenile delinquency or criminal street
			 gangs;
				(2)develop plans
			 appropriate for a community to address those unmet needs with juvenile
			 delinquency and gang prevention and intervention practices; and
				(3)implement and
			 evaluate such plans in a manner consistent with this Act.
				APROMISE Assessment
			 and Planning grants
				201.PROMISE
			 Assessment and Planning grants authorized
					(a)Grants
			 authorizedThe Administrator is authorized to award grants to
			 units of local government and Indian Tribes to assist PROMISE Coordinating
			 Councils with planning and assessing evidence-based and promising practices
			 relating to juvenile delinquency and criminal street gang activity prevention
			 and intervention, especially for youth who are involved in, or who are at risk
			 of involvement in, juvenile delinquency and criminal street gang activity. Such
			 PROMISE Coordinating Councils shall—
						(1)conduct an
			 objective needs and strengths assessment in accordance with section 203;
			 and
						(2)develop a PROMISE Plan in accordance with
			 section 204, based on the assessment conducted in accordance with section
			 203.
						(b)Grant duration,
			 amount, and allocation
						(1)DurationA
			 grant awarded under this section shall be for a period not to exceed one
			 year.
						(2)Maximum grant
			 amountA grant awarded under this section shall not exceed
			 $300,000.
						(c)Allocation
						(1)Minimum
			 allocationSubject to the availability of appropriations, the
			 Administrator shall ensure that the total funds allocated under this section to
			 units of local governments and Indian tribes in a State shall not be less than
			 $1,000,000.
						(2)Ratable
			 reductionIf the amount made available for grants under this
			 section for any fiscal year is less than the amount required to provide the
			 minimum allocation of funds under paragraph (1) to units of local government
			 and Indian tribes in each State, then the amount of such minimum allocation
			 shall be ratably reduced.
						202.PROMISE
			 Coordinating CouncilsTo be
			 eligible to receive a grant under this subtitle, a unit of local government or
			 an Indian Tribe shall establish a PROMISE Coordinating Council for each
			 community of such unit or Tribe, respectively, for which such unit or Tribe is
			 applying for a grant under this subtitle. Each such community shall include one
			 or more designated geographic areas identified on the list required under
			 section 102(a)(2). The members of such a PROMISE Coordinating Council shall be
			 representatives of public and private sector entities and individuals
			 that—
					(1)shall include, to
			 the extent possible, at least one representative from each of the
			 following:
						(A)the local chief
			 executive’s office;
						(B)a local educational
			 agency;
						(C)a local health
			 agency or provider;
						(D)a local mental
			 health agency or provider, unless the individual under subparagraph (C) also
			 meets the requirements of this subparagraph;
						(E)a local public
			 housing agency;
						(F)a local law
			 enforcement agency;
						(G)a local child
			 welfare agency;
						(H)a local juvenile
			 court;
						(I)a local juvenile
			 prosecutor’s office;
						(J)a private juvenile
			 residential care entity;
						(K)a local juvenile
			 public defender’s office;
						(L)a state juvenile
			 correctional entity;
						(M)a local business
			 community representative; and
						(N)a local
			 faith-based community representative;
						(2)shall include two
			 representatives from each of the following:
						(A)parents who have
			 minor children, and who have an interest in the local juvenile or criminal
			 justice systems;
						(B)youth between the
			 ages of 15 and 24 who reside in the jurisdiction of the unit or Tribe;
			 and
						(C)members from
			 nonprofit community-based organizations that provide effective delinquency
			 prevention and intervention to youth in the jurisdiction of the unit or Tribe;
			 and
						(3)may include other
			 members, as the unit or Tribe determines to be appropriate.
					203.Needs and
			 strengths assessment
					(a)AssessmentEach
			 PROMISE Coordinating Council receiving funds from a unit of local government or
			 Indian tribe under this subtitle shall conduct an objective strengths and needs
			 assessment of the resources of the community for which such PROMISE
			 Coordinating Council was established, to identify the unmet needs of youth in
			 the community with respect to evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention. The PROMISE Coordinating Council shall consult with a research
			 partner receiving a grant under section 302 for assistance with such
			 assessment. Such assessment shall include, with respect to the community for
			 which such PROMISE Coordinating Council was established—
						(1)the number of youth who are at-risk of
			 involvement in juvenile delinquency or street gang activity;
						(2)the number of youth
			 who are involved in juvenile delinquency or criminal street gang activity,
			 including the number of such youth who are at high-risk of continued
			 involvement;
						(3)youth unemployment
			 rates during the summer;
						(4)the number of
			 individuals on public financial assistance (including a breakdown of the
			 numbers of men, women, and children on such assistance), the estimated number
			 of youth who are chronically truant, and the number of youth who have dropped
			 out of school in the previous year; and
						(5)for the year
			 before such assessment, the estimated total amount expended (by the community
			 and other entities) for the incarceration of offenders who were convicted or
			 adjudicated delinquent for an offense that was committed in such community,
			 including amounts expended for the incarceration of offenders in prisons,
			 jails, and juvenile facilities that are located in the United States but are
			 not located in such community;
						(6)a comparison of the amount under
			 paragraph (5) with an estimation of the
			 amount that would be expended for the incarceration of offenders described in
			 such paragraph if the number of offenders described in such paragraph was equal
			 to the national average incarceration rate per 100,000 population; and
						(7)a
			 description of evidence-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention available for youth in
			 the community, including school-based programs, after school programs
			 (particularly programs that have activities available for youth between 3:00
			 and 6:00 in the afternoon), weekend activities and programs, youth mentoring
			 programs, faith and community-based programs, summer activities, and summer
			 jobs, if any; and
						(8)a
			 description of evidence-based and promising intervention practices available
			 for youth in the community.
						(b)Limitation on
			 use of assessment informationInformation gathered pursuant to
			 this section may be used for the sole purpose of developing a PROMISE Plan in
			 accordance with this subtitle.
					204.PROMISE Plan
			 components
					(a)In
			 generalEach PROMISE Coordinating Council receiving funds from a
			 unit of local government or Indian tribe under this subtitle shall develop a
			 PROMISE Plan to provide for the coordination of, and, as appropriate, to
			 support the delivery of, evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention to youth and families who reside in the community for which such
			 PROMISE Coordinating Council was established. Such a PROMISE Plan shall—
						(1)include the
			 strategy by which the PROMISE Coordinating Council plans to prioritize and
			 allocate resources and services toward the unmet needs of youth in the
			 community, consistent with the needs and available resources of communities
			 with the greatest need for assistance, as determined pursuant to section
			 102;
						(2)include a
			 combination of evidence-based and promising prevention and intervention
			 practices that are responsive to the needs of the community;
						(3)take into account
			 the cultural and linguistic needs of the community; and
						(4)use approaches
			 that have been shown to be effective at reducing the rates of juvenile
			 delinquency and criminal street gang activity in communities.
						(b)Mandatory
			 componentsEach PROMISE Plan shall—
						(1)include a plan to
			 connect youth identified in paragraphs (1) and (2) of section 203(a) to
			 evidence-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention;
						(2)identify the
			 amount or percentage of local funds that are available to the PROMISE
			 Coordinating Council to carry out the PROMISE Plan;
						(3)provide strategies
			 to improve indigent defense delivery systems, with particular attention given
			 to groups of children who are the most over-represented in the State
			 delinquency system and Federal criminal justice system, as compared to the
			 representation of such groups in the general population of the State;
						(4)provide for
			 training (which complies with the American Bar Association Juvenile Justice
			 Standards for the representation and care of youth in the juvenile justice
			 system) of prosecutors, defenders, probation officers, judges and other court
			 personnel related to issues concerning the developmental needs, challenges, and
			 potential of youth in the juvenile justice system, (including training related
			 to adolescent development and mental health issues, and the expected impact of
			 evidence-based practices and cost reduction strategies);
						(5)ensure that the
			 number of youth involved in the juvenile delinquency and criminal justice
			 systems does not increase as a result of the activities undertaken with the
			 funds provided under this subtitle;
						(6)describe the
			 coordinated strategy that will be used by the PROMISE Coordinating Council to
			 provide at-risk youth with evidenced-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention;
						(7)propose the performance evaluation process
			 to be used to carry out section 211(d), which shall include performance
			 measures to assess efforts to address the unmet needs of youth in the community
			 with evidence-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention; and
						(8)identify the
			 research partner the PROMISE Coordinating Council will use to obtain
			 information on evidenced-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention and intervention, and
			 for the evaluation under section 211(d) of the results of the activities
			 carried out with funds under this subtitle.
						(c)Voluntary
			 componentsIn addition to the components under subsection (b), a
			 PROMISE Plan may include evidence-based or promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention in the following categories:
						(1)Early childhood
			 development services (such as pre-natal and neo-natal health services), early
			 childhood prevention, voluntary home visiting programs, nurse-family
			 partnership programs, parenting and healthy relationship skills training, child
			 abuse prevention programs, Early Head Start, and Head Start.
						(2)Child protection
			 and safety services (such as foster care and adoption assistance programs),
			 family stabilization programs, child welfare services, and family violence
			 intervention programs.
						(3)Youth and
			 adolescent development services, including job training and apprenticeship
			 programs, job placement and retention training, education and after school
			 programs (such as school programs with shared governance by students, teachers,
			 and parents, and activities for youth between the hours of 3:00 and 6:00 in the
			 afternoon), mentoring programs, conflict resolution skills training, sports,
			 arts, life skills, employment and recreation programs, summer jobs, and summer
			 recreation programs, and alternative school resources for youth who have
			 dropped out of school or demonstrate chronic truancy.
						(4)Heath and mental
			 health services, including cognitive behavioral therapy, play therapy, and peer
			 mentoring and counseling.
						(5)Substance abuse
			 counseling and treatment services, including harm-reduction strategies.
						(6)Emergency,
			 transitional, and permanent housing assistance (such as safe shelter and
			 housing for runaway and homeless youth).
						(7)Targeted gang
			 prevention, intervention, and exit services such as tattoo removal, successful
			 models of anti-gang crime outreach programs (such as street
			 worker programs), and other criminal street gang truce or peacemaking
			 activities.
						(8)Training and
			 education programs for pregnant teens and teen parents.
						(9)Alternatives to
			 detention and confinement programs (such as mandated participation in community
			 service, restitution, counseling, and intensive individual and family
			 therapeutic approaches).
						(10)Pre-release,
			 post-release, and reentry services to assist detained and incarcerated youth
			 with transitioning back into and reentering the community.
						205.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $300,000,000 for
			 fiscal year 2009.
				BPROMISE
			 Implementation grants
				211.PROMISE
			 Implementation grants authorized
					(a)PROMISE
			 Implementation grants authorizedThe Administrator of the Office
			 of Juvenile Justice and Delinquency Prevention is authorized to award grants to
			 units of local government and Indian Tribes to assist PROMISE Coordinating
			 Councils with implementing PROMISE Plans (developed pursuant to subtitle
			 A).
					(b)Grant duration
			 and amount
						(1)DurationA
			 grant awarded under this section shall be for a four-year period.
						(2)Maximum grant
			 amountA grant awarded under this section shall not be for more
			 than $10,000,000 per year for each year of the grant period.
						(c)Non-Federal
			 funds requiredFor each fiscal year during the four-year grant
			 period for a grant under this subtitle, each unit of local government or Indian
			 Tribe receiving such a grant for a PROMISE Coordinating Council shall provide,
			 from non-Federal funds, in cash or in kind, 25 percent of the costs of the
			 activities carried out with such grant.
					(d)EvaluationOf any funds provided to a unit of local
			 government or an Indian Tribe for a grant under this subtitle, not more than
			 $100,000 shall be used to provide a contract to a competitively selected
			 organization to assess the progress of the unit or Tribe in addressing the
			 unmet needs of youth in the community, in accordance with the performance
			 measures under section 204(b)(7).
					212.PROMISE
			 Implementation grant application requirements
					(a)Application
			 requiredTo be eligible to receive a PROMISE Implementation grant
			 under this subtitle, a unit of local government or Indian Tribe that received a
			 PROMISE Assessment and Planning grant under subtitle A shall submit an
			 application to the Administrator of the Office of Juvenile Justice and
			 Delinquency Prevention not later than one year after the date such unit of
			 local government or Indian Tribe was awarded such grant under subtitle A, in
			 such manner, and accompanied by such information, as the Administrator, after
			 consultation with the organization under section 223(f)(1) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), may
			 require.
					(b)Contents of
			 applicationEach application submitted under
			 subsection (a) shall—
						(1)identify potential
			 savings from criminal justice costs, public assistance costs, and other costs
			 avoided by utilizing evidence-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention and intervention;
						(2)document—
							(A)investment in evidence-based and promising
			 practices related to juvenile delinquency and criminal street gang activity
			 prevention and intervention to be provided by the unit of local government or
			 Indian Tribe;
							(B)the activities to
			 be undertaken with the grants funds;
							(C)any expected
			 efficiencies in the juvenile justice or other local systems to be attained as a
			 result of implementation of the programs funded by the grant; and
							(D)outcomes from such
			 activities, in terms of the expected numbers related to reduced criminal
			 activity;
							(3)describe how
			 savings sustained from investment in prevention and intervention practices will
			 be reinvested in the continuing implementation of the PROMISE Plan; and
						(4)provide an
			 assurance that the local fiscal contribution with respect to evidence-based and
			 promising practices related to juvenile delinquency and criminal street gang
			 activity prevention and intervention in the community for which the PROMISE
			 Coordinating Council was established for each year of the grant period will not
			 be less than the local fiscal contribution with respect to such practices in
			 the community for the year preceding the first year of the grant period.
						213.Grant award
			 guidelines
					(a)Selection and
			 DistributionGrants awarded under this subtitle shall be awarded
			 on a competitive basis. The Administrator shall—
						(1)take such steps as may be necessary to
			 ensure that grants are awarded to units of local governments and Indian Tribes
			 in areas with the highest concentrations of youth who are—
							(A)at-risk of
			 involvement in juvenile delinquency or criminal street gang activity;
			 and
							(B)involved in
			 juvenile delinquency or street gang activity and who are at high-risk of
			 continued involvement; and
							(2)give consideration
			 to the need for grants to be awarded to units of local governments and Indian
			 Tribes in each region of the United States, and among urban, suburban, and
			 rural areas.
						(b)Extension of
			 grant awardThe Administrator may extend the grant period under
			 section 211(b)(1) for a PROMISE Implementation grant to a unit of local
			 government or an Indian Tribe, in accordance with regulations issued by the
			 Administrator.
					(c)Renewal of grant
			 awardSubject to the
			 availability of appropriations, the Administrator may renew a PROMISE
			 Implementation grant to a unit of local government or an Indian Tribe to
			 provide such unit or Tribe with additional funds to continue implementation of
			 a PROMISE Plan. Such a renewal—
						(1)shall be initiated
			 by an application for renewal from a unit of local government or an Indian
			 Tribe;
						(2)shall be carried
			 out in accordance with regulations issued by the Administrator; and
						(3)shall not be
			 granted unless the Administrator determines such a renewal to be appropriate
			 based on the results of the evaluation conducted under section 223(a) with
			 respect to the community of such unit of Tribe for which a PROMISE Coordinating
			 Council was established, and for which such unit or Tribe is applying for
			 renewal.
						214.ReportsNot later than one year after the end of the
			 grant period for which a unit of local government or an Indian Tribe receives a
			 PROMISE Implementation grant, and annually thereafter for as long as such unit
			 or Tribe continues to receive Federal funding for a PROMISE Coordinating
			 Council, such unit or Tribe shall report to the Administrator regarding the use
			 of Federal funds to implement the PROMISE Plan developed under subtitle
			 A.
				215.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $2,000,000,000 for
			 each of the fiscal years 2010 through 2013.
				CGeneral PROMISE
			 grant provisions
				221.Non-supplanting
			 clauseA unit of local
			 government or Indian Tribe receiving a grant under this title shall use such
			 grant only to supplement, and not supplant, the amount of funds that, in the
			 absence of such grant, would be available to address the needs of youth in the
			 community with respect to evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention.
				222.Grant
			 application review panelThe
			 Administrator of the Office of Juvenile Justice and Delinquency Prevention, in
			 conjunction with the PROMISE Advisory Panel, shall establish and utilize a
			 transparent, reliable, and valid system for evaluating applications for PROMISE
			 Assessment and Planning grants and for PROMISE Implementation grants, and shall
			 determine which applicants meet the criteria for funding, based primarily on a
			 determination of greatest need (in accordance with section 102), with due
			 consideration to other enumerated factors and the indicated ability of the
			 applicant to successfully implement the program described in the
			 application.
				223.Evaluation of
			 PROMISE grant programs
					(a)Evaluation
			 requiredSubject to the availability of appropriations under this
			 title, the Administrator shall, in consultation with the organization under
			 section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of
			 1974 (42 U.S.C. 5633(f)(1)), provide for an evaluation of the programs and
			 activities carried out with grants under this title. In carrying out this
			 section, the Administrator shall—
						(1)award grants to
			 institutions of higher education (including institutions that are eligible to
			 receive funds under part J of title IV of the Higher Education Act of 1965 (as
			 amended by Public Law 110–84)) to facilitate the evaluation process and
			 measurement of achieved outcomes;
						(2)identify evidence-based and promising
			 practices used by Promise Coordinating Councils under PROMISE Implementation
			 grants that have proven to be effective in preventing involvement in, or
			 diverting further involvement in, juvenile delinquency or criminal street gang
			 activity; and
						(3)ensure—
							(A)that such
			 evaluation is based on the performance standards that are developed by the
			 PROMISE Advisory Panel in accordance with section 223(g) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (as added by section 101(b) of
			 this Act);
							(B)the development of
			 longitudinal and clinical trial evaluation and performance measurements with
			 regard to the evidence-based and promising practices funded under this title;
			 and
							(C)the dissemination of the practices
			 identified in
			 paragraph (2) to the National Research
			 Center for Proven Practices Research (established under section 301), units of
			 local government, and Indian Tribes to promote the use of such practices by
			 such units and Tribes to prevent involvement in, or to divert further
			 involvement in, juvenile delinquency or criminal street gang activity.
							(b)Results to the
			 National Research Center for Proven Practices ResearchThe
			 Administrator shall provide the results of the evaluation under subsection (a)
			 to the National Research Center for Proven Practices Research established under
			 section 301.
					IIIPROMISE Research
			 Centers
			301.Establishment
			 of National Center for Juvenile Justice Proven Practices Research
				(a)Center
			 establishedSubject to the
			 availability of appropriations, the Administrator shall award a grant to a
			 nonprofit organization with a national reputation for expertise in operating or
			 evaluating effective, evidenced-based practices related to juvenile delinquency
			 and criminal street gang activity prevention or intervention to develop a
			 National Center for Juvenile Justice Proven Practices Research. Such center
			 shall—
					(1)collaborate with
			 institutions of higher education as regional partners to create a best
			 practices juvenile justice information-sharing network to support the programs
			 and activities carried out with grants under title II of this Act;
					(2)collect, and
			 disseminate to PROMISE Coordinating Councils, research and other information
			 about evidence-based and promising practices related to juvenile delinquency
			 and criminal street gang activity prevention and intervention to inform the
			 efforts of PROMISE Coordinating Councils and regional research partners and to
			 support the programs and activities carried out with grants under title II of
			 this Act;
					(3)increase the
			 public’s knowledge and understanding of effective juvenile justice practices to
			 prevent crime and delinquency and reduce recidivism; and
					(4)develop, manage,
			 and regularly update an Internet website to disseminate proven practices for
			 successful juvenile delinquency prevention and intervention.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of the fiscal years 2009 through
			 2013.
				302.Grants for
			 Regional Research Proven Practices Partnerships
				(a)Grant program
			 authorizedThe Administrator
			 shall, subject to the availability of appropriations, establish a grant program
			 to award grants to institutions of higher education to serve as regional
			 research partners with PROMISE Coordinating Councils that are located in the
			 same geographic region as an institution, in collaboration with the National
			 Center for Juvenile Justice Proven Practices authorized under section 301.
			 Regional research partners shall provide research support to such PROMISE
			 Coordinating Councils, including—
					(1)assistance with
			 preparing PROMISE grant applications under title II, including collection of
			 baseline data for such applications;
					(2)assistance with the
			 needs and strengths assessments conducted under section 203; and
					(3)provision of support services to PROMISE
			 grant recipients for data collection and analysis to assess progress under the
			 PROMISE grant.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of the fiscal years 2009 through 2011.
				IVYOUTH–ORIENTED
			 POLICING SERVICES
			401.PurposeThe purpose of this title is to prevent
			 involvement by youth in, and to divert youth from further involvement in,
			 juvenile delinquency and criminal street gang activity by providing funding for
			 community-based law enforcement, through coordination with PROMISE Coordinating
			 Councils and other community-based organizations, to carry out evidenced-based
			 and promising practices related to juvenile delinquency and criminal street
			 gang activity prevention and intervention that are aimed at reducing—
				(1)the number of youth
			 who are victims of crime;
				(2)self-destructive
			 behaviors in youth;
				(3)juvenile
			 delinquency; and
				(4)criminal street
			 gang activity.
				402.Grants to
			 State, local, and tribal law enforcement agencies to hire and train
			 youth-oriented policing officers
				(a)Hiring grants
			 authorizedSubject to the
			 availability of appropriations, the Administrator shall award grants to State,
			 local, and tribal law enforcement agencies—
					(1)to
			 hire law enforcement officers as youth-oriented police to work collaboratively
			 with PROMISE Coordinating Councils, other community-based organizations, and
			 youth at high risk of becoming involved in delinquent activities to reduce such
			 risks through specialized training related to—
						(A)youth
			 development;
						(B)investigation of
			 offenses committed by youth; and
						(C)the effectiveness of evidenced-based and
			 promising practices related to juvenile delinquency and criminal street gang
			 activity prevention and intervention, as compared to the effectiveness of
			 traditional law enforcement approaches, when dealing with youth; and
						(2)for training and capacity-building of law
			 enforcement agencies related to youth-oriented policing practices and efforts,
			 including—
						(A)carrying out
			 youth-oriented policing activities including systematic needs assessment,
			 coordination, technology deployment, technical assistance, and problem solving
			 techniques (such as strategies based on the SARA model); and
						(B)working with
			 PROMISE Coordinating Councils to develop effective initiatives and practices
			 that promote healthy youth development and prevent involvement by youth in, or
			 divert further youth involvement in, juvenile delinquency and criminal street
			 gang activity.
						(b)DurationA
			 grant awarded to a law enforcement agency under this section shall be for a
			 4-year period.
				(c)Maximum grant
			 amountA grant awarded to a law enforcement agency under this
			 section shall not exceed $2,000,000.
				(d)PriorityIn
			 awarding grants under this section, the Administrator shall give priority to
			 law enforcement agencies that serve designated geographic areas that are ranked
			 highest in the rankings of such areas determined under section 102, and shall
			 consider whether a law enforcement agency serves a community for which a
			 PROMISE Coordinating Council was established.
				403.Establishment
			 of Center for Youth-Oriented Policing
				(a)Grant To
			 establish Center for Youth-oriented PolicingSubject to the availability of
			 appropriations, the Administrator shall award a grant, on a competitive basis,
			 to an eligible organization to establish a Center for Youth-oriented Policing
			 to—
					(1)develop a model Youth-oriented Policing
			 Services training program to train representatives from State, regional, and
			 local law enforcement training academies to provide Youth-oriented Policing
			 Services training to law enforcement officers, which shall—
						(A)be based on
			 evidence-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention; and
						(B)include training
			 related to specialized police services for preventing youth at who are involved
			 in, or who are at high risk of becoming involved in, juvenile delinquency or
			 criminal street gang activity;
						(2)support the
			 adoption of new technologies related to—
						(A)the prioritization
			 of risks related to juvenile delinquency and criminal street gang
			 activity;
						(B)the safety of
			 juveniles in custody; and
						(C)the prevention of
			 gun violence; and
						(3)develop, compile,
			 and disseminate to youth-oriented police information about evidence-based and
			 promising practices that are best practices for Youth-oriented Policing
			 Services for preventing and reducing involvement of youth in juvenile
			 delinquency and criminal street gang activity.
					(b)Eligible
			 organizationIn this section, the term eligible
			 organization means a nonprofit organization that has
			 demonstrated—
					(1)experience in
			 providing training, advice, and support to law enforcement agencies;
					(2)commitment to
			 helping youth avoid delinquency, crime, and involvement with the juvenile and
			 criminal justice systems;
					(3)experience in providing law-abiding
			 alternative life styles to youth who are participating in delinquency and
			 criminal street gang activity, or who are involved with the juvenile or
			 criminal justice systems; and
					(4)ability and
			 commitment to work in partnership with community-based organizations that
			 provide services to reduce juvenile delinquency and criminal street gang
			 activity.
					(c)YOPS Advisory
			 Board
					(1)Board
			 establishedThe Center for Youth-oriented Policing established
			 pursuant to subsection (a) shall establish a Youth-oriented Policing Services
			 Advisory Board to develop an annual work plan for the Center (in accordance
			 with the conditions and requirements of the grant provided under this section).
			 Such Board shall meet at least once each calendar quarter to consider reports
			 of the Center’s activities (including progress made toward accomplishing such
			 work plan), and to approve continuation of or amendment to such work
			 plan.
					(2)MembershipThe membership of the Youth-oriented
			 Policing Services Advisory Board shall—
						(A)be composed
			 of—
							(i)an appointee of the chief executive of the
			 Center for Youth-oriented Policing, who shall serve in an ex-officio
			 capacity;
							(ii)an appointee of the PROMISE Advisory Panel
			 established pursuant to section 223(g) of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (as added by section 101(b) of this Act), who shall
			 serve in an ex-officio capacity; and
							(iii)individuals who are selected by the Center
			 for Youth-oriented Policing from a list of recommended individuals provided by
			 the PROMISE Advisory Panel in accordance with such section 223(g), as
			 follows:
								(I)8
			 law enforcement officers from international, national, State, and local law
			 enforcement organizations;
								(II)4 juvenile justice
			 administrators (including judges), including 2 administrators from the State
			 level and 2 administrators from the local level;
								(III)4
			 representatives of community-based organizations that advocate for juveniles,
			 one each from a national, State, local, and tribal organization;
								(IV)4 individuals who
			 research juvenile crime prevention issues; and
								(B)to the greatest
			 extent possible, have a demographic composition that represents the demographic
			 composition of the population of the United States.
						(3)Term of
			 membershipMembers of the
			 Youth-oriented Policing Services Advisory Board shall serve for 3-year
			 staggered terms.
					404.DefinitionsIn this title:
				(1)Youth-oriented
			 Policing ServiceThe term
			 Youth-oriented Policing Service means a strategic effort by a
			 State, local, or tribal law enforcement agency to—
					(A)provide
			 evidenced-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention; and
					(B)use strategies
			 based on the SARA model, in collaboration with community-based public and
			 private organizations, to reduce—
						(i)the
			 number of youth who are victims of crime; and
						(ii)the
			 risks of juvenile delinquency and criminal street gang activity.
						(2)SARA
			 modelThe term SARA
			 model means a problem-solving technique used to organize approaches to
			 recurring problems, which requires action with respect to a problem that
			 includes scanning, analysis, response, and assessment.
				405.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $100,000,000 for each of
			 the fiscal years 2009 through 2013, of which $5,000,000 shall be available in
			 each such fiscal year to carry out the activities of the Center for
			 Youth-Oriented Policing established pursuant to
			 section 403. Of the funds remaining for each
			 such fiscal year—
				(1)80 percent shall
			 be available to award grants to carry out the activities in
			 section 402(a)(1); and
				(2)20 percent shall be available to award
			 grants to carry out the activities in
			 section 402(a)(2).
				VAdditional
			 improvements to juvenile justice
			501.Youth Victim
			 and Witness Assistance Program
				(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13862) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by
			 adding at the end the following new paragraph:
						
							(5)by a State, unit
				of local government, or Indian tribe to create and expand witness and victim
				protection programs to prevent threats, intimidation, and retaliation against
				juvenile victims of, and witnesses to, violent
				crimes.
							.
					(b)Expansion of
			 Federal witness relocation and protection programSection 3521(a)(1) of title 18, United
			 States Code, is amended by inserting criminal street gang, serious drug
			 offense, homicide, after organized criminal activity.
				(c)Authorization of
			 AppropriationsSection 31707 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
					
						31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $5,000,000 for each of the fiscal years 2009
				through 2013 to carry out this
				subtitle.
						.
				502.Reauthorization
			 of Juvenile Accountability Block GrantsSection 1810(a) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10(a)) is amended by
			 striking $350,000,000 for each of fiscal years 2006 through 2009
			 and inserting $500,000,000 for each of fiscal years 2009 through
			 2013.
			
